Exhibit 10.52

 
SEPARATION AGREEMENT
 
I, Michael A. Russell ("Employee," "me" or "I"), understand that I ceased to be
an officer of American Technology Corporation (the "Company") on December 16,
2005 (the "Termination Date"). I will remain an employee of the Company from the
Termination Date through January 3, 2006 (the "Separation Date"). The Company
has agreed that in exchange for my covenants in this Agreement, including my
execution of the Release attached as Exhibit C, and the promises, releases, and
covenants herein, the Company will pay me severance in the amount of $46,250
(Forty Six Thousand and Two Hundred and Fifty Dollars and No Cents) payable in
accordance with the Company's regular payroll practices at the rate of my base
compensation in effect immediately prior to the Separation Date, until such cash
benefit has been paid in full, and will be subject to standard withholdings and
deductions. Notwithstanding the foregoing, all amounts which are or will be
unpaid as of March 15, 2006, will be paid on or before that date, subject to
standard withholding and deductions. The Company will also pay on my behalf the
premiums for continuing health benefits under COBRA, until the earlier to occur
of my being eligible for health care coverage through my next employer, or March
31, 2006. The benefits described in the preceding two sentences are referred to
in this Agreement as the "Severance Benefits." I understand that I am not
entitled to the Severance Benefits unless and until I sign the Release in the
form attached hereto as Exhibit C (the "Release") within 21 days after the
Separation Date, and the revocation period has expired without being exercised.
I further understand that I am not entitled to the Severance Benefits unless I
remain an employee of the Company continuously from the Termination Date through
the Separation Date. I understand and agree that in addition to these Severance
Benefits, the Company will pay me all of my accrued salary and vacation, to
which I am entitled by law.
 
I acknowledge my continuing obligations under my American Technology Corporation
Proprietary Information and Inventions Agreement for Employees (attached as
Exhibit A). Pursuant to the American Technology Corporation Proprietary
Information and Inventions Agreement for Employees, I understand that among
other things, I must not use or disclose any confidential or proprietary
information of the Company and I must immediately return all Company property
and documents (including all embodiments of proprietary information) and all
copies thereof in my possession or control. I acknowledge that I have acquired
no rights by license or otherwise in any ["Confidential Information"] as such
term is defined in the American Technology Corporation Proprietary Information
and Inventions Agreement for Employees. I also acknowledge the Mutual Agreement
to Arbitrate (attached as Exhibit B) between myself and the Company dated June
19, 2004, and agree to that Mutual Agreement to Arbitrate's validity and
application to any disputes arising under this Agreement. I also agree that any
arbitration regarding this Agreement shall take place in San Diego County,
California.
 
I agree not to make any statement or take any action which would damage the
reputation or promotion of the Company or its products.
 


--------------------------------------------------------------------------------





 
If either I or the Company commences an action against the other party to
enforce any of the terms hereof or in the Release or because of the breach by
such other party of any of the terms hereof or in the Release, the prevailing
party shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action and the enforcement and collection of any judgment rendered
therein, including, without limitation, all reasonable attorneys' fees,
consultant fees and expert witness fees, and a right to such costs and expenses
shall be deemed to have accrued upon the commencement of such action and shall
be enforceable whether or not such action is prosecuted to judgment.
 
This Agreement, including Exhibits A, B and C hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company.
 
I accept and agree to the terms and conditions stated above:
 


December 23, 2005
   
/s/ Michael Russell
Date
   
Michael A. Russell
              December 23, 2005    
AMERICAN TECHNOLOGY CORPORATION
Date
         




     
By:
/s/ John R. Zavoli      
Title:
President and Chief Operating Officer and         Interim Chief Financial
Officer            



 

 


--------------------------------------------------------------------------------



EXHIBIT C
 
Release
 
In exchange for the consideration provided to me by the Separation Agreement
dated December 23, 2005 (the "Separation Agreement") that I am not otherwise
entitled to receive, I hereby unconditionally and completely release the Company
and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to the Separation Date (as defined
in the Separation Agreement). This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended) and other analogous state and local laws
or regulations.
 
In giving this release, which includes claims which may be unknown to me at
present, I hereby acknowledge that I have read and understand Section 1542 of
the Civil Code of the State of California which reads as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
I hereby expressly waive and relinquish all rights and benefits under Section
1542 and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended ("ADEA"). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my executing of this Release; (b) I should consult with an attorney prior
to executing this Release; (c) I have twenty-one (21) days within which to
consider this Release (although I may choose to voluntarily execute this Release
earlier); and (d) as set forth in the following paragraph, I have seven (7)
calendar days following the execution of this Release to revoke the Release, in
which case I will not be entitled to the Severance Benefits set forth in the
Separation Agreement.
 
 
C-1

--------------------------------------------------------------------------------


Within three (3) calendar days of signing and dating this Release, I agree to
deliver the executed original of this Release to Norma Berry, American
Technology Corporation, 13114 Evening Creek Drive South, San Diego, CA 92128.
However, I and the Company acknowledge and agree that I may revoke this Release
for up to seven (7) calendar days following my execution of this Release and it
shall not become effective or enforceable until the revocation period has
expired. I and the Company further acknowledge and agree that such revocation
must be in writing addressed to and received by David B. Chidlaw not later than
midnight on the 7th day following execution of this Release by me. Should I
revoke this Release under this paragraph, this Release shall not be effective or
enforceable and I will not receive the Severance Benefits set forth in the
Separation Agreement.
 
I accept and agree to the terms and conditions stated above:
 


 
December 23, 2005
 
/s/ Michael Russell
Date
   
Michael A. Russell



 
C-2


 